MacIntyre, J.
1. The jury were authorized, under the testimony, to find that the defendants, Riser Adams and Wilson Jones, and another person, Will Hunt, associated themselves in a joint unlawful enterprise, to wit, hog stealing, and that the killing of the hog was an act of Will Hunt’s, done in pursuance and furtherance of the conspiracy and was, in legal contemplation, the act of all, notwithstanding the fact that the defendants, Kiser Adanis and Wilson Jones, may not have been actually present when the hog was killed.
2. “Conspiracy or common intent may be established by proof of acts and conduct, as well as of previous express agreement.” Davis v. State, 114 Ga. 104, 107 (39 S. E. 906).
3. The jury were authorized to find that this conspiracy was formed before the hog was killed and continued until after the slain hog was sold; hence, they were authorized to find that the intent to steal had its inception in the minds of the defendants before the death of the hog.
4. The evidence authorized the verdict.

Judgment affirmed.


Broyles, O. J., and Guerry, J., concur.